Citation Nr: 0734355	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-06 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1954 until June 
1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Los 
Angeles, California.

A December 2004 communication appears to raise claims of 
entitlement to service connection for coronary heart disease 
and Parkinson's disease secondary to medication.  Those 
claims have not yet been adjudicated.  Therefore, they are 
referred back to the RO for appropriate action.


FINDING OF FACT

The competent evidence does no demonstrate that the veteran's 
current psychiatric disability is causally related to active 
service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a November 2004  letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Moreover, a March 2006 communication informed the 
veteran of the law pertaining to disability ratings and 
effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, it is noted that the 
veteran's service medical records are presumed to have been 
destroyed in a fire.  Given the absence of such records, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)(the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed).  It is noted 
that the claims folder does contain an in-service 
hospitalization report dated in July 1954 and a March 1957 
pre-separation examination.

Further regarding the duty to assist, the claims file 
contains the veteran's reports of VA and private post service 
treatment and examination.  It is observed that the veteran 
also identified Dr. Abraham Fisher of Brooklyn, New York, as 
a treatment provider.  However, he was unable to provide any 
contact information.  Moreover, at his September 2007 hearing 
before the undersigned, the veteran indicated that Dr. Fisher 
was an old man when he had treated him years ago, and that he 
had tried unsuccessfully to locate him since that time.  He 
expressed his belief that there was no possibility of 
obtaining any records.  Based on the foregoing, the Board 
finds that adequate efforts were undertaken by the RO in 
developing the veteran's claim.  It is not felt that 
additional efforts are required under the VCAA.  Therefore, 
it appears that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Finally, the record includes statements from lay persons and 
from the veteran himself, to include testimony provided at a 
September 2007 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
a psychiatric disability.  According to the law, service 
connection is warranted if it is shown that a veteran has a 
disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), psychoses are 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  
Moreover, 38 C.F.R. § 3.384 explains that the term 
"psychosis" refers to any of the following disorders listed 
in the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Text Revision, of the American Psychiatric 
Association (DSM-IV-TR):  a) Brief Psychotic Disorder; (b) 
Delusional Disorder; (c) Psychotic Disorder Due to General 
Mental Condition; (d) Psychotic Disorder Not Otherwise 
Specified; e) Schizoaffective Disorder; (f) Schizophrenia; 
(g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; 
and (i) Substance-Induced Psychotic Disorder.  

In the present case, the claims folder does reflect diagnoses 
of schizophrenia and of possible schizoaffective disorder.  
Therefore, the disability in question involves a psychosis as 
contemplated under 38 C.F.R. § 3.384, enabling consideration 
of presumptive service connection based on chronic disease 
under 38 C.F.R. §§3.307 and 3.309.  However, as the evidence 
of record fails to establish any clinical manifestations of 
any psychosis within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, VA examination in February 1993 revealed diagnoses of 
bipolar disorder and rule out schizoaffective disorder.  More 
recent clinical records dated in 2003 and 2004 continue to 
reflect psychiatric treatment.  Therefore, current disability 
is established and the first element of a service-connection 
claim is satisfied.  However, as will be discussed below, the 
remaining criteria necessary to establish service connection 
have not been met.  

As previously discussed, the majority of the veteran's 
service medical records are unavailable, as it is presumed 
that they have been destroyed in a fire.  A March 1957 pre-
separation physical is associated with the claims folder.  
Such examination report shows normal psychiatric findings.  
Another service medical record dated in July 1954 reveals 
treatment for cellulitis of the right ankle, but does not 
indicate any psychiatric complaints or treatment.  

Based on the foregoing, none of the available service medical 
records demonstrate that a psychiatric disability was 
incurred in active service.  However, this does not in itself 
preclude a grant of service connection.  Indeed, service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that any current psychiatric problems 
are causally related to active service, for the reasons 
discussed below.  

Following service, the first documented treatment for 
psychiatric symptoms is seen in 1975, when the veteran was 
treated at the Sheppard and Enoch Pratt Hospital.  That 
report indicated that the veteran had experienced problems 
for several years.  This is consistent with the statements of 
the veteran and his sister, which indicate that he had 
suffered psychiatric problems that bean in service and 
persisted continuously to the present time.  Specifically, at 
his September 2007 hearing before the undersigned, the 
veteran explained that he had trouble performing his assigned 
duties while in the military.  In a February 2006 letter, his 
sister stated that the veteran was "agitated and confused in 
his speech" when she visited him in the hospital during his 
1954 surgery for his right ankle cellulitis.  Additionally, a 
September 2004 letter written by a fellow serviceman R. J. 
F., P.E., indicated that the veteran exhibited psychiatric 
symptoms during service.  For example, he remembered that the 
veteran displayed erratic mood swings.  
 
Regarding the above statements, the Board notes that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006).  In adjudicating his 
claim, the Board must evaluate the veteran's credibility.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In the present case, the Board has not discovered any 
internal inconsistencies in the veteran's contentions.  
Further, his claims do not appear inherently implausible when 
considering the places, types and circumstances of his 
service as shown by his service record.  See 38 U.S.C.A. 
§ 1154(a).  Therefore, he is deemed credible in reporting a 
continuity of psychiatric symptoms since service.  The other 
providers of lay evidence are similarly found credible here.  
However, the provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
medical evidence of a nexus to service.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997). 

No competent evidence of record causally relates any 
psychiatric disability to active service or to any service-
connected disability.  The veteran himself holds such a 
belief, but he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Again, the Board notes that it is unfortunate that the 
majority of the veteran's service medical records are not 
available in their entirety.  Nevertheless, the Board has had 
the benefit of reviewing a lay statement written by a fellow 
servicemen.  Additionally, the veteran's pre-separation 
examination in March 1957 was available for review.  Such 
evidence, in conjunction with the post-service clinical 
records and the veteran's own statements have allowed the 
Board to thoroughly consider the veteran's claim and to 
provide a well-reasoned analysis as mandated by O'Hare.  

In conclusion, the evidence of record fails to establish that 
any current psychiatric disability was incurred in service or 
became manifest to a degree of 10 percent or more within one 
year of discharge from active duty.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a psychiatric disability is denied.





____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


